Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 were previously pending and subject to a non-final Office Action having a notification date of May 12, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on November 11, 2022 (the “Amendment”), amending claims 1, 7, 8, 11, 17, 20, and 22 and adding new claims 24-31.  The present Final Office Action addresses pending claims 1-31 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101, 102, and 103 set forth in the non-final Office Action have been fully considered.  While the claim rejections under 35 USC 101 are withdrawn, the claim rejections under 35 USC 102 and 103 are maintained as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
When currently pending claims 1-31 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), the claims are patent eligible under 35 USC 101.
For instance, while independent claims 1, 11, and 20 recite certain limitations that include a “mental process” abstract idea (e.g., generating simulated patient population datasets including semi-randomly selected feature values associated with outcomes) because they can be practically performed in the human mind (e.g., with pen and paper), the claims recite additional limitations (e.g., receiving feature parameters and outcomes, generating an ML model via training the ML model with the simulated data, where the ML model includes one or more decision trees having nodes corresponding to patient characteristics with probabilities and configured to generate predicted outcomes in response to input of a query dataset) that, when considered as a whole along with the limitations directed to the at least one abstract idea, amount to a “practical application” of the abstract idea via improving the relevant technology and/or are “significantly more” than the abstract idea.  
For instance, as discussed at least at [0085]-[0087] of the present application, the recited manner in which the patient population dataset is generated and used to train an ML model and then using the trained machine learning engine to provide predicted outcomes in response to queries improves system security and privacy are improved as no real patient data is put at risk, improves quantity and quality of training data as the simulated patient population dataset can generate thousands or millions of simulated patient datasets matching particular feature parameters even if some of those feature parameters are very rare or uncommon in real world patients, and improves accuracy and confidence as the ML model can output a predicted outcome with high confidence even in response to a query that requests a predicted outcome based on rare or uncommon symptoms and/or other features.  Furthermore, system flexibility and expandability is improved as the ML model can be quickly trained with new outcomes (e.g., newly discovered diseases or treatments) when such new outcomes become available (e.g., through discovery of the new disease or treatment), and can be quickly trained to recognize new features (e.g., new symptoms, behaviors) when such new features are available, by generating new simulated patient population datasets based on the new outcomes and/or the new features and using the new simulated patient population datasets to train the ML model.  
Furthermore, the additional limitations amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
At page 14 of the Amendment, Applicant takes the position that Itu does not disclose “the one or more feature values generated such that each feature value of the one or more feature values is semi-randomly selected from the one or more possible values for each feature of the one or more features according to a specified distribution.”  Specifically, Applicant takes the position that [0052] of Itu discloses use of “random sampling” as an alternative to a “study-based variability or distribution of values.”  Initially, the Examiner disagrees that “random sampling” is an alternative to a “study-based variability or distribution of values.”  In contrast, the last sentence of [0052] merely states “Random sampling may be used” but does not qualify such random sampling as being an “alternative” as asserted by Applicant.  Nevertheless, [0052], [0065], [0068], and claim 16 of Itu discuss how the synthetic values are randomly selected according to a distribution of values which amounts to “semi-randomly” selecting the values.
Applicant then takes the position that Itu fails to disclose “wherein at least one simulated patient dataset indicates healthiness under one characteristic and sickness under another characteristic.”  Specifically, Applicant asserts that while Itu mentions in [0051] that its “datasets may represent both healthy individuals and patients with various pathologies,” Itu fails to disclose any “simulated patient dataset” that “indicates healthiness under one characteristic and sickness under another characteristic” as claimed.  
The Examiner disagrees.  Paragraph [0051] of Itu is reproduced below:
[0051] For training, the extracted features and known ground truth (i.e., PV loop) for the samples of the training data are used to learn. The input feature vectors and corresponding results for many samples are used in machine learning. Tens, hundreds, or thousands of examples are used to train. Greater numbers of training examples may result in more reliable output. The corresponding feature values are used to map the feature values to the results. A large database based on patient-specific and/or synthetic data is used. Such a database should contain numerous pairs of input data sets (e.g. as acquired during trials or generated in silico) and the corresponding output measures of interest. These datasets may represent both healthy individuals and patients with various pathologies (valve disease, dilated cardiomyopathy, hypertrophic cardiomyopathy, hypertension, athletes, etc.) at different states (rest—baseline, different levels of exercise, etc.). Once a large database of pairs consisting of input data—output measures of interest is available, an artificial intelligence model is trained to predict the measures of interest. (Emphasis added).

The above underlined portions of disclose that the simulated/synthetic dataset indicates healthiness under one characteristic (some of the data) and sickness under another characteristic (other portions of the data).
Applicant then takes the position that Itu fails to disclose “wherein the machine learning model includes one or more decision trees having nodes corresponding to different patient characteristics and having probabilities corresponding to each node of the one or more decision trees.”  Specifically, Applicant asserts that while Itu briefly mentions “decision tree learning” as an example of “supervised learning,” Itu fails to provide any further details, and fails to disclose “decision trees having nodes corresponding to different patient characteristics and having probabilities corresponding to each node of the one or more decision trees” as claimed. 
The Examiner disagrees.  As noted in the rejection below, [0041] of Itu discusses how the machine trained network can include decision trees while [0040], [0051], and [0073]-[0074] discuss how the machine learned network (decision trees per [0041]) predicts diagnoses/treatment outcomes in response to input of a medical scan of a patient (query dataset which includes patient characteristics) per [0028], [0032], and Figures 1, 2, and 4).  The Examiner notes that a decision tree necessarily functions by receiving inputs (which in this case is patient characteristics from a medical scan or the like per [0041] and [0069]) and processing the inputs through various nodes until a leaf node is reached which corresponds to a decision output.  As known, the decision at each node of a decision tree corresponds to a particular characteristic (e.g., hemoglobin level greater than/equal to 12 or less than 12) and corresponds to some probability associated with an output decision.  

Claim Objections
Claim 29 is objected to because of the following informalities:
	In claim 29, line 3, “likehlihood” should be changed to --likelihood--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites “receiving a confirmation regarding to whether the additional feature is present; and selecting for output, based on the confirmation, one of the first predicted outcome or the second predicted outcome.”  However, the Examiner cannot identify any portion of the originally-filed application that supports these limitations.  While [0077] of the present specification discusses how application of a model to a first simulated patient dataset can output a first predicted outcome and application of the model to the first simulated patient dataset with a missing outcome (presumably an “additional feature”) can result in a second predicted outcome, there does not appear to be disclosure in this paragraph or any other portion of the present specification regarding “receiving a confirmation regarding to whether the additional feature is present; and selecting for output, based on the confirmation, one of the first predicted outcome or the second predicted outcome” as recited in claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-15, 17, 18, 20, 21, 23, and 25-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”):
Regarding claim 1, Itu discloses a method of generating and processing simulated patient information (Figure 4) for machine learning (Abstract), the method comprising: 
receiving one or more feature parameters ([0052]-[0053] discusses a study-based variability/distribution/range of values (“feature parameters”)) corresponding to one or more features (the parameters of [0045] and [0052]-[0053]), wherein each feature parameter of the one or more feature parameters identifies one or more possible values for one feature of the one or more features (the variability/distribution/range of values of [0052]-[0053] identifies one or more possible values of one feature/parameter of the one or more features/parameters), wherein the one or more features include one or more patient characteristics (Figure 5A illustrates various patient characteristics); 
receiving one or more outcomes corresponding to the one or more feature parameters ([0046] discusses different synthetic pathologies/pathological outcomes for different values of the parameters (corresponding to the “feature values”); also see [0045] which discusses use of known outcomes), wherein the one or more outcomes include one or more diagnoses corresponding to the one or more feature parameters (the pathologies/pathological conditions of [0046] are diagnoses); 
generating a simulated patient population dataset that includes one or more simulated patient datasets ([0045] and [0052]-[0053] discuss creating synthetic (simulated) patient datasets which would collectively amount to a “simulated patient population dataset”), wherein each simulated patient dataset of the one or more simulated patient datasets includes one or more feature values corresponding to the one or more features ([0045] and [0052]-[0053] discuss generating different synthetic patient datasets including different values for the parameters/features) and associates the one or more feature values with the one or more outcomes ([0051] discusses pairs of input data sets (the feature values) and corresponding output measures of interest (which can be diagnoses per [0040]), the one or more feature values generated such that each feature value of the one or more feature values is semi-randomly selected from the one or more possible values for each feature of the one or more features according to a specified distribution (per [0052], [0065], [0068], and claim 16, the synthetic values are randomly selected according to a distribution of values (which amounts to “semi-randomly” selecting the values), wherein at least one simulated patient dataset indicates healthiness under one characteristic and sickness under another characteristic ([0051] notes that the synthetic datasets can represent healthy individuals and patients with various pathologies, where this is some characteristic in the dataset representing healthy individuals and another characteristic representing patients with pathologies);
generating a machine learning model for a machine learning engine by training the machine learning model of the machine learning engine using the simulated patient population dataset as training data (step 44 in Figure 4 and step 64 in Figure 6 illustrate training a machine learning model using the synthetic datasets/population; also see the end of [0045], [0051], and [0069]; also, code/instructions of the processor 13 of Figure 10 amounts to a “machine learning engine” that includes the machine learning model/network), wherein the machine learning model includes one or more decision trees ([0041] discusses how the machine trained network can include decision trees) having nodes corresponding to different patient characteristics and having probabilities corresponding to each node of the one or more decision trees (a decision tree functions by receiving inputs (which in this case is patient characteristics from a medical scan or the like per [0041] and [0069]) and processing the inputs through various nodes until a leaf node is reached which corresponds to a decision output; as known, the decision at each node of a decision tree corresponds to a particular characteristic (e.g., hemoglobin level greater than/equal to 12 or less than 12) and corresponds to some probability that the input will be associated with an output decision), wherein the one or more decision trees are configured to generate one or more predicted outcomes in response to input of a query dataset into the machine learning model ([0040], [0051], and [0073]-[0074] discuss how the machine learned network (decision trees per [0041]) predicts diagnoses/treatment outcomes in response to input of a medical scan of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4), wherein the one or more predicted outcomes include one or more predicted diagnoses ([0040], [0051], and [0073]-[0074] discuss how the machine learned network predicts diagnoses). 

Regarding claim 2, Itu discloses the method of claim 1, further including wherein the one or more features include one or more possible symptoms ([0032]-[0034] discusses how “other data” for a patient can include symptoms while [0046] notes how the synthetic data can include the “other data”; accordingly, one of the features includes one or more possible symptoms), and wherein the one or more feature values of each simulated patient dataset identify whether the one or more possible symptoms are present in the simulated patient dataset (if the symptom is included in the synthetic/simulated patient dataset, it is present in the synthetic/simulated patient dataset).

Regarding claim 3, Itu discloses the method of claim 1, further including wherein the one or more predicted outcomes include one or more probabilities representing a likelihood of each of the one or more predicted diagnoses based on the query dataset ([0086] notes how the results (which can be predicted diagnoses per [0040], [0051], and [0073]-[0074]) of the machine learned network can include probabilities of the results which would be based on the query dataset (medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4)).

Regarding claim 4, Itu discloses the method of claim 1, further including wherein the one or more outcomes include at least one recommended test ([0084] notes how the machine learning network can generate a recommendation to obtain a test; as [0045] notes how the synthetic samples are associated with known outcomes and Figures 4 and 6 and [0051] and [0069] illustrate/discuss training a machine learning model based on the synthetic datasets/population, then one of the outcomes would include the recommended test), and wherein the one or more predicted outcomes include the at least one recommended test ([0084] notes how the machine learning network can generate a recommendation to obtain a test) and at least one recommendation strength corresponding to the at least one recommended test ([0086] discusses probabilities/rankings/confidence (strength) of generated results (which would be of the recommended test of [0084])).

Regarding claim 5, Itu discloses the method of claim 1, further including:
receiving the query dataset, the query dataset identifying one or more query feature values for the one or more features (steps 10, 20, 22 in Figure 1 and step 24 in Figure 2 illustrate receiving patient data values (query features for the one or more features)); 
generating the one or more predicted outcomes using the machine learning engine and the machine learning model based on the one or more query feature values of the query dataset (steps 24, 26 in Figure 1, step 26 in Figure 2, [0040], and [0051] discuss generating the predicted results/outcome/diagnoses which is based on the “query values” of the “query dataset”); and 
providing the one or more predicted outcomes to a query device ([0077] and [0100] discuss how the results can be provided via email, a display, etc. (which would be to some “query device”)).

Regarding claim 7, Itu discloses the method of claim 1, further including wherein the one or more decision trees relate the one or more feature parameters to the one or more outcomes (a decision tree functions by receiving inputs (which is the synthetic dataset including “feature parameters” as discussed above) and ultimately generating outputs (which are the outcomes as discussed above)).

Regarding claim 8, Itu discloses the method of claim 1, further including wherein the one or more outcomes include at least a first outcome and a second outcome ([0088] discusses how there can be numerous possible decisions/output/outcomes), wherein the one or more decision trees include at least a first decision tree and a second decision tree ([0088] notes that multiple machine learned networks can be trained for different decisions; accordingly, as [0041] notes that the machine learning networks can include decision tree learning, then a first machine learned network associated with one decision could include a first decision tree and a second machine learned network associated with a different decision could include a second decision tree), wherein the first decision tree identifies a first set of one or more decisions that the machine learning engine uses to determine whether to predict the first outcome within the one or more predicted outcomes (as the first decision tree is trained for a first result/outcome, then the machine learning engine would use a first set of decisions (because decision trees make decisions) to determine whether to predict the first result/outcome), wherein the second decision tree identifies a second set of one or more decisions that the machine learning engine uses to determine whether to predict the second outcome within the one or more predicted outcomes (as the second decision tree is trained for a second result/outcome, then the machine learning engine would use a second set of decisions (because decision trees make decisions) to determine whether to predict the second result/outcome).

Regarding claim 9, Itu discloses the method of claim 1, further including:
receiving a second set of one or more feature parameters ([0052]-[0053] discusses a variability/distribution/range of values (“feature parameters”); also, [0023], [0046], and [0053] discuss how numerous synthetic datasets can be created; accordingly, there would be a second set of feature parameters) corresponding to a second set of one or more features (the parameters of [0045] and [0052]-[0053]), wherein each feature parameter of the second set of one or more feature parameters identifies a second set of one or more possible values for one feature of the second set of one or more features (the variability/distribution/range of values of [0052] identifies one or more possible values of one feature/parameter of the one or more features/parameters); 
receiving a second set of one or more outcomes corresponding to the second set of one or more feature parameters ([0046] discusses different synthetic pathologies/pathological outcomes for different values of the parameters (corresponding to the “feature values”); also see [0045] which discusses use of known outcomes);
generating a second simulated patient population dataset that includes a second set of one or more simulated patient datasets ([0045] and [0052]-[0053] discuss creating synthetic (simulated) patient datasets which would collectively amount to a “second simulated patient population dataset” due to the second set of feature parameters discussed above), wherein each simulated patient dataset of the second set of one or more simulated patient datasets includes a second set of one or more feature values corresponding to the second set of one or more features ([0045] and [0052]-[0053] discuss generating different synthetic patient datasets including different values for the parameters/features), the second set of one or more feature values generated such that each feature value of the second set of one or more feature values is selected from the second set of one or more possible values for each feature of the second set of one or more features (again, the variability/distribution/range of values of [0052]-[0053] identifies one or more possible values of one feature/parameter of the one or more features/parameters; thus, the feature values are selected from such distribution/range of possible values), wherein each simulated patient dataset of the second set of one or more simulated patient datasets is associated with the second set of one or more outcomes ([0051] discusses pairs of input data sets (the feature values) and corresponding output measures of interest (which can be diagnoses per [0040]); and 
generating a second machine learning model for the machine learning engine by training the second machine learning model of the machine learning engine based on the second simulated patient population dataset (step 44 in Figure 4 and step 64 in Figure 6 illustrate training a machine learning model based on the synthetic datasets/population; accordingly, there would be a second machine learning model generated based on the second patient population dataset for the machine learning engine), wherein the machine learning engine generates the one or more predicted outcomes corresponding to the query dataset based also on the second machine learning model (([0040], [0051], and [0073]-[0074] discuss how the machine learned network (second machine learning model) predicts diagnoses/treatment outcomes which corresponds to medical scan of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4).

Regarding claim 11, Itu discloses a system that generates and processes simulated patient information (Figures 4 and 10) for machine learning (Abstract), the system comprising: 
one or more communication transceivers that receive one or more feature parameters ([0052]-[0053] discusses a study-based variability/distribution/range of values (“feature parameters”) which would be received by some unit (“communication transceiver”) of the system) corresponding to one or more features (the parameters of [0045] and [0052]-[0053]) and that receive one or more outcomes corresponding to the one or more feature parameters ([0046] discusses different synthetic pathologies/pathological outcomes for different values of the parameters (corresponding to the “feature values”); also see [0045] which discusses use of known outcomes; again, the outcomes would be received by the “communication transceiver” of the system), wherein each feature parameter of the one or more feature parameters identifies one or more possible values for one feature of the one or more features (the variability/distribution/range of values of [0052]-[0053] identifies one or more possible values of one feature/parameter of the one or more features/parameters), wherein the one or more features include one or more patient characteristics (Figure 5A illustrates various patient characteristics), wherein the one or more outcomes include one or more diagnoses corresponding to the one or more feature parameters (the pathologies/pathological conditions of [0046] are diagnoses); 
one or more memory units storing instructions (memory 15 of Figure 10 which stores instructions per [0097]); and 
one or more processors executing the instructions (processor 13 of Figure 10), wherein execution of the instructions by the one or more processors cause the one or more processors to: 
generate a simulated patient population dataset that includes one or more simulated patient datasets ([0045] and [0052]-[0053] discuss creating synthetic (simulated) patient datasets which would collectively amount to a “simulated patient population dataset”), wherein each simulated patient dataset of the one or more simulated patient datasets includes one or more feature values corresponding to the one or more features ([0045] and [0052]-[0053] discuss generating different synthetic patient datasets including different values for the parameters/features) and associates the one or more feature values with the one or more outcomes ([0051] discusses pairs of input data sets (the feature values) and corresponding output measures of interest (which can be diagnoses per [0040]), the one or more feature values generated such that each feature value of the one or more feature values is semi-randomly selected from the one or more possible values for each feature of the one or more features according to a specified distribution (per [0052], [0065], [0068], and claim 16, the synthetic values are randomly selected according to a distribution of values (which amounts to “semi-randomly” selecting the values), wherein at least one simulated patient dataset indicates healthiness under one characteristic and sickness under another characteristic ([0051] notes that the synthetic datasets can represent healthy individuals and patients with various pathologies, where this is some characteristic in the dataset representing healthy individuals and another characteristic representing patients with pathologies), and
generate a machine learning model for a machine learning engine by training the machine learning model of the machine learning engine using the simulated patient population dataset as training data (step 44 in Figure 4 and step 64 in Figure 6 illustrate training a machine learning model based on the synthetic datasets/population; also see the end of [0045], [0051], and [0069]; also, code/instructions of the processor 13 of Figure 10 would amount to a “machine learning engine” that includes the machine learning model/network), wherein the machine learning model includes one or more decision trees ([0041] discusses how the machine trained network can include decision trees) having nodes corresponding to different patient characteristics and having probabilities corresponding to each node of the one or more decision trees (a decision tree functions by receiving inputs (which in this case is the synthetic dataset including various patient characteristics) and processing the inputs through various nodes until a leaf node is reached which corresponds to a decision output; as known, the decision at each node of a decision tree corresponds to a particular characteristic (e.g., hemoglobin level greater than/equal to 12 or less than 12) and corresponds to some probability that the input will be associated with an output decision), wherein the one or more decision trees are configured to generate one or more predicted outcomes in response to input of a query dataset into the machine learning model (([0040], [0051], and [0073]-[0074] discuss discusses how the machine learned network (decision trees per [0041]) predicts diagnoses/treatment outcomes in response to input of a medical scan of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4)), wherein the one or more predicted outcomes include one or more predicted diagnoses (([0040], [0051], and [0073]-[0074] discuss how the machine learned network predicts diagnoses). 

Regarding claim 12, Itu discloses the system of claim 11, further including a database, wherein the simulated patient population dataset is stored in the database ([0046] notes that the synthetic samples are stored in a database).

Regarding claim 13, Itu discloses the system of claim 11, further including wherein the one or more features include one or more possible symptoms ([0032]-[0034] discusses how “other data” for a patient can include symptoms while [0046] notes how the synthetic data can include the “other data”; accordingly, one of the features includes one or more possible symptoms), and wherein the one or more feature values of each simulated patient dataset identify whether the one or more possible symptoms are present in the simulated patient dataset (if the symptom is included in the synthetic/simulated patient dataset, it is present in the synthetic/simulated patient dataset).

Regarding claim 14, Itu discloses the system of claim 11, further including wherein the one or more predicted outcomes include one or more probabilities representing a likelihood of each of the one or more predicted diagnoses based on the query dataset ([0086] notes how the results (which can be predicted diagnoses per [0040] and [0051]) of the machine learned network can include probabilities of the results which would be based on the query dataset (medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4)).
Regarding claim 15, Itu discloses the system of claim 11, further including wherein the one or more communication transceivers also receive the query dataset from a query device ([0077]-[0078] discuss how the machine learned model can be run by a patient or physician; accordingly, the patient or physician would send the query dataset corresponding to the patient from some query device to the system), the query dataset identifying one or more query feature values for the one or more features (steps 10, 20, 22 in Figure 1 and step 24 in Figure 2 illustrate receiving patient data values (query features for the one or more features)); and 
wherein execution of the instructions by the one or more processors cause the one or more processors to also: 
generate the one or more predicted outcomes using the machine learning engine and the machine learning model based on the one or more query feature values of the query dataset (steps 24, 26 in Figure 1, step 26 in Figure 2, [0040], and [0051] discuss generating the predicted results/outcome/diagnoses which is based on the “query values” of the “query dataset”); and 
provide the one or more predicted outcomes to the query device ([0077] and [0100] discuss how the results can be provided via email, a display, etc. (which would be to the “query device”)).

Regarding claim 17, Itu discloses the system of claim 11, further including wherein the one or more decision trees relate the one or more feature parameters to the one or more outcomes (a decision tree functions by receiving inputs (which is the synthetic dataset including “feature parameters” as discussed above) and ultimately generating outputs (which are the outcomes as discussed above)).

Regarding claim 18, Itu discloses the system of claim 11, further including wherein execution of the instructions by the one or more processors cause the one or more processors to also: 
generate a second machine learning model for the machine learning engine by training the machine learning engine based on a second patient population dataset other than the simulated patient population dataset (step 44 in Figure 4 and step 64 in Figure 6 illustrate training a machine learning model based on the synthetic datasets/population; also see the end of [0051] and [0069]; also, [0023], [0046], and [0053] discuss how numerous synthetic datasets can be created; accordingly, there would be a second set of feature parameters resulting in a “second patient population dataset” other than the simulated patient population dataset whereby training the engine based on the second patient population dataset would result in generating a second machine learning model for the machine learning engine), wherein the machine learning engine generates the one or more predicted outcomes corresponding to the query dataset based also on the second machine learning model ([0040] and [0051] discusses how the machine learned network (second machine learning model) predicts diagnoses/treatment outcomes which corresponds to medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4).

Regarding claim 20, Itu discloses a non-transitory computer readable storage medium (memory 15 in Figure 10 and [0097]) having embodied thereon a program (per [0097], the memory 15 stores instruction which amount to a program), wherein the program is executable by a processor (processor 13) to perform a method of generating and processing simulated patient information (Figure 4) for machine learning (Abstract).
The remaining limitations of claim 20 are disclosed by Itu as discussed above in relation to claim 1.

Regarding claim 21, Itu discloses the method of claim 1, further including wherein the one or more outcomes include at least one recommended treatment ([0084] notes how the machine learning network can generate a recommendation to prescribe a treatment; as [0045] notes how the synthetic samples are associated with known outcomes and Figures 4 and 6 and [0051] and [0069] illustrate/discuss training a machine learning model based on the synthetic datasets/population, then one of the outcomes would include the recommended treatment), and wherein the one or more predicted outcomes include the at least one recommended treatment ([0084] notes how the machine learning network can generate a recommendation to prescribe a treatment) and at least one recommendation strength corresponding to the at least one recommended treatment ([0086] discusses probabilities/rankings/confidence (strength) of generated results (which would be of the recommended treatment of [0084]).

Regarding claim 23, Itu discloses the system of claim 13, further including wherein the machine learning engine uses a gradient boosting algorithm ([0041] notes how the machine learning can utilize probabilistic boosting tree which involves use of a number of weak classifiers and thus amounts to a gradient boosting algorithm).

Regarding claim 25, Itu discloses the method of claim 1, further including wherein the training data lacks real patient data, the real patient data associated with at least one real patient ([0045] notes that the entirety of the training data can be synthetically generated).

Regarding claim 26, Itu discloses the method of claim 1, further including wherein the simulated patient population dataset is generated based on at least one parameter received using a user interface, wherein at least one of the at least one parameter identifies the specified distribution ([0052] and [0065]-[0066] discuss how distributions of values can be selected and used; also, as the system is computer-implemented per Figures 4 and 10, then such distribution of values would necessarily be selected via inputting at least one parameter into a user interface).

Regarding claim 27, Itu discloses the method of claim 1, further including wherein the simulated patient population dataset is generated without real patient data, the real patient data associated with at least one real patient ([0045] notes that the entirety of the training data (which is the “simulated patient population dataset” per [0045], [0051], [0069], and Figure 4) can be synthetically generated).

Regarding claim 28, Itu discloses the method of claim 1, further including wherein the machine learning model includes at least one of a neural network, a support vector machine, k-Nearest Neighbors (kNN) algorithm, or a k-means algorithm ([0041]-[0045] discloses neural network and support vector machine; also [0069] disclose a neural network).

Regarding claim 29, Itu discloses the method of claim 1, further including wherein the one or more predicted outcomes include a plurality of predicted outcomes that the machine learning model is configured to rank in order of likelihood based on the query dataset ([0086] notes that the machine-learned network can output the top n decisions/outcomes ranked based on confidence/likelihood, where the decisions/outcomes are based on the “query dataset” per [0028], [0032], and Figures 1, 2, and 4).

Regarding claim 30, Itu discloses the method of claim 1, further including wherein the one or more predicted outcomes include at least a first predicted outcome and a second predicted outcome, wherein the first predicted outcome is predictive of the query dataset with an additional feature, wherein the second predicted outcome is predictive of the query dataset without the additional feature ([0032] discusses how the system can optionally acquire “other data” (“additional feature”) which can be data from sensors, [0041] and [0069] note how the medical scan data (“query dataset”) and/or the other data (“additional feature”) can be input into the machine learning models to generate predicted outcomes, and [0075] discusses how use of the sensor data (the “other data”) can result in more accurate predictions; accordingly, there is a “first predicted outcome” when the machine learning model is applied to the medical scan data (“query dataset”) with the other data (“additional feature”) and a “second predicted outcome” (e.g., less accurate than the first predicted outcome) when the machine learning model is applied to the medical scan data (“query dataset”) without the other data (“additional feature”)).

Regarding claim 31, Itu discloses the method of claim 30, further including 
receiving a confirmation regarding to whether the additional feature is present (the above-discussed input of the other data (“additional feature”) into the machine learning model is a “confirmation” that the additional feature is present); and 
selecting for output, based on the confirmation, one of the first predicted outcome or the second predicted outcome (when the “additional feature” is present, the first predicted outcome is selected for output).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”) in view of U.S. Patent App. Pub. No. 2018/0247714 to Lee (“Lee”):
Regarding claim 6, Itu discloses the method of claim 5, but appears to be silent regarding 
receiving feedback from the query device in response to providing the one or more predicted outcomes to the query device, the feedback disputing accuracy of at least one of the one or more predicted outcomes; and 
tuning the machine learning model of the machine learning engine based on the feedback.
Nevertheless, Lee teaches ([0203]-[0205]) that it was known in the machine learning art to receive user feedback indicating a false classification determination/prediction made by a machine learning model and update/tune the model using the obtained feedback which would advantageously increase the accuracy of classification determinations/predictions made by the model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received feedback from the query device in response to providing the one or more predicted outcomes to the query device, the feedback disputing accuracy of at least one of the one or more predicted outcomes; and tuned the machine learning model of the machine learning engine based on the feedback in the system of Itu as taught by Lee to advantageously increase the accuracy of classification determinations/predictions made by the model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 16 is rejected in view of the Itu/Lee combination as discussed above in relation to claim 6.

Regarding claim 24, Itu discloses the method of claim 1, but appears to be silent regarding tuning the machine learning model based on at least one of the one or more predicted outcomes or feedback associated with one or more predicted outcomes.
Nevertheless, Lee teaches ([0203]-[0205]) that it was known in the machine learning art to receive user feedback indicating a false classification determination/prediction made by a machine learning model and update/tune the model using the obtained feedback which would advantageously increase the accuracy of classification determinations/predictions made by the model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tuned the machine learning model based on at least one of the one or more predicted outcomes or feedback associated with one or more predicted outcomes in the system of Itu as taught by Lee to advantageously increase the accuracy of classification determinations/predictions made by the model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”) in view of U.S. Patent App. Pub. No. 2020/0242466 to Mohassel et al. (“Mohassel”):
Regarding claim 10, Itu discloses the method of claim 1, further including:
identifying a first simulated patient dataset of the one or more simulated patient datasets ([0045] and [0052] discuss creating synthetic (simulated) patient datasets which would include a first simulated/synthetic patient dataset); 
generating the one or more predicted outcomes based on a first set of one or more feature values in the first simulated patient dataset ([0040] and [0051] discusses how the machine learned network predicts diagnoses/treatment outcomes; further, as the machine learning model is trained based on the first simulated patient dataset per step 44 in Figure 4 and step 64 in Figure 6 as well as [0051] and [0069], then the predicted outcome(s) would be generated based on some first set of the feature values in the first simulated patient dataset); 
...
...
However, Itu appears to be silent regarding
identifying a difference between the one or more predicted outcomes and the one or more outcomes; and 
tuning the machine learning model of the machine learning engine based on the difference.
Nevertheless, Mohassel teaches ([0014] and [0041]) that it was known in the machine learning art to determine differences between predicted outputs of a machine learning model and known outputs of data samples and to iteratively update (tune) the model based on the differences which advantageously optimizes the predictive model thereby increasing the accuracy of predictions made by the model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified a difference between the one or more predicted outcomes and the one or more outcomes and tuned the machine learning model of the machine learning engine based on the difference in the system of Itu as taught by Mohassel to advantageously optimize the predictive model thereby increasing the accuracy of predictions made by the model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”) in view of U.S. Patent App. Pub. No. 2019/0127798 to Hagstrom et al. (“Hagstrom”):
Regarding claim 19, Itu discloses the system of claim 11, and discloses that the machine learning can include use of decision tree learning and probabilistic boosting tree ([0041]) but appears to be silent regarding the machine learning specifically using a random forest algorithm.
Nevertheless, Hagstrom teaches ([0005]-[0006]) that it was known in the machine learning art to train a predictive model using various techniques including, inter alia, random forest algorithms.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of Itu to utilize a random forest algorithm as taught by Hagstrom because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”) in view of U.S. Patent App. Pub. No. 2016/0379139 to Eldar et al. (“Eldar”):
Regarding claim 22, Itu discloses the method of claim 1, but appears to be silent regarding wherein the one or more outcomes are received from an expert who is associated with an expert reputation score, wherein generating the simulated patient population dataset includes generating a simulated patient population reputation score corresponding to the simulated patient population dataset, wherein simulated patient population reputation score is based on the expert reputation score, wherein training the machine learning model of the machine learning engine based on the simulated patient population dataset is also based on the simulated patient population reputation score.
Nevertheless, Eldar teaches ([0050]-[0051]) that it was known in the machine learning art to receive classifications of training data items from users (experts) associated with a reputation/knowledge/skill value, whereby training data items classified by the user/expert are weighed (given a “score”) based on the reputation/knowledge/skill value of the user/expert, and take the weight of the training data items into account in determining rules for future classification of unclassified data items (i.e., during training/tuning) which would advantageously take into account the reputation of users responsible for labeling training data thereby increasing the accuracy of generated classifications of unclassified data items.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more outcomes to be received from an expert who is associated with an expert reputation score, wherein generating the simulated patient population dataset includes generating a simulated patient population reputation score corresponding to the simulated patient population dataset, wherein simulated patient population reputation score is based on the expert reputation score, and wherein training the machine learning model of the machine learning engine based on the simulated patient population dataset is also based on the simulated patient population reputation score, in the system of Itu as taught by Eldar to advantageously take into account the reputation of users responsible for labeling training data thereby increasing the accuracy of generated classifications of unclassified data items and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Primary Examiner
Art Unit 3686